Citation Nr: 1539111	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran's anterior cruciate ligament (ACL) tear of the left knee is shown to be related to his military service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for residuals of a left knee injury are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks service connection for a left knee disability.  He argues he has a current left knee disability which is related to an injury of the left knee in service.  

Service treatment records dated in January 1983 note the Veteran had a trauma to the left knee.  He was noted to have limited range of motion as to flexion and extension, edema and some deformity.  He could not twist the knee in any direction and could not put weight on the knee.   He was diagnosed with left knee sprain unable to rule out medial meniscus tear.  It was noted there was no ligamentous laxity.  In February 1983, he was noted to have a positive Lachman test and negative pivot shift.  He was diagnosed with grade I ACL tear.  In April 1983, he was diagnosed with a first degree tear of the medial meniscus of the left knee.  In May 1983, he complained of left knee pain while playing football.  Physical examination showed a swollen knee with pain on palpation and loss of range of motion.  He was later assessed with left knee ligament strain and was given a splint and crutches.  

In an April 1983 Report of Medical History, the Veteran reported he had stretched out ligaments in his left knee.  

Private treatment records of May 2010 note an MRI of the left knee showed a diagnosis of complete disruption of the ACL with posterior buckling of the posterior cruciate ligament.  Private treatment records dated that same month note the Veteran had an old ACL tear.  It was noted that it was recommended he fix his ACL.  

At the July 2015 hearing, the Veteran testified that he had injured his left knee in service and could not recall another left knee injury.  Moreover, he testified that he had continued to have problems with his left knee since his injury in service.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements regarding his left knee to be competent and credible.  Indeed, the Veteran is competent to report an injury to his left knee.  Moreover, the Board has found him credible as to the absence of an additional left knee injury after his injury in service.  Finally, the Board notes that the service treatment records, as noted above, corroborate the Veteran's left knee injury in service.  

The Board acknowledges that at an October 2009 VA examination the Veteran's left knee was not found to have a disability.  However, no MRI of the left knee was conducted at time, only x-rays were done.  Since then, the Veteran has introduced private treatment records showing a diagnosis of an old ACL tear upon findings of an MRI.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a left knee injury, to include an ACL tear.  Indeed, while there is no actual etiology opinion of record, the evidence is clear that the Veteran was diagnosed with an ACL tear in service and he continues to show an ACL tear post service.  There is no competent evidence that disassociates the current ACL tear to the one noted in service.  Accordingly, service connection is granted.   


ORDER

Entitlement to service connection for residuals of a left knee injury, to include an ACL tear, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


